Flagship Homes, Ltd. d/b/a
                                                                               Prestige s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                          December 30, 2014

                                         No. 04-14-00597-CV

                                Thomas H. VEITCH and Anne Veitch,
                                            Appellants

                                                   v.

                         FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                      Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-04337
                                  Martha Tanner, Judge Presiding


                                            ORDER
Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

           The panel has considered the appellee’s motion for rehearing, and the motion is denied.


                                                        ___________________________________
                                                        Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court